AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICr oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (F or Offenses Committed On or After November l, 1987)

Esteban Andres Guzman-Soriano Case Number: 3:18'mj'22707`RNB

 

 
   

 

 

     

 

ROXana Sandova,},_,,m.wt.…._ . § .,M
Defendant’sAttor/')ey §1.;k § z §
l-" § § § ` ‘
REGISTRATION No. 80780298 § ' W A"` "’ §
l NU\/.‘»i 3 ZU lli l
THE DEFENDANT; § §
IXI pleaded guilty to Count(§) l Of COmplaiIlll Cll: f l 1 : li l
D\J\Jlr‘ wthchlr'\iL/t L:r L/rlll\)ri| ll‘\
l:| Was found guilty to count(s) .F;Lw….n,t,_,ms … l,-l .Mr__£l£";l,

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(S):

Title & Section Nature of Offense Count Numbergs§
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 1

l:\ The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

le Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

[l Court recommends defendant be deported/removed With relative, charged in case __

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant‘s economic circumstances

Tuesday, November 13, 2018
Date of Imposition of Sentence

/M/

HdNo“RABL/E Ro'BERT N BLoCK
UNITED srArEs MAGISTRATE JUDG~E

311 8-mj-22707-RNB

 

 

